PER CURIAM.
Appellant, Charlie J. Robinson, was convicted of the offense of entering without breaking a store building with intent to commit a misdemeanor, to-wit: petit lar-eny. He was sentenced to one year in the Division of Corrections of the State of Florida.
It is appellant’s contention that the trial court erred in finding him guilty because the evidence did not establish his identity beyond a reasonable doubt.
We must reject appellant’s contention. This court does not sit as a second trier of facts. Williams v. Smelt, Fla.1955, 83 So.2d 1. The issue of identity was one of fact to be determined by the trial judge, before whom the case was tried without a jury. It is our function to determine whether the record contains sufficient competent substantial evidence which, if believed, would support the verdict. We *440have concluded that the trial court’s finding as to the defendant’s identity and guilt are supported by sufficient, competent and substantial evidence. Gibson v. State, Fla.App.1968, 208 So.2d 128.
No reversible error appearing, the judgment and sentence appealed are affirmed.
Affirmed.